Citation Nr: 1623701	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a brain injury due to toxic chemical exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In March 2015, the Veteran testified before the undersigned during a videoconference hearing at the RO in Anchorage; a transcript of the hearing is of record.


FINDING OF FACT

The evidence is evenly balanced as to whether the Veteran's current brain injury is related to exposure to toxic chemicals during service.  


CONCLUSION OF LAW

The criteria for service connection for a brain injury due to toxic chemical exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for a brain injury.  Specifically, he contends that during active military service he was exposed to jet fuel, which resulted in cognitive difficulties.

The evidence shows a current diagnosis of mild neurocognitive disorder.  See February 2014 Neuropsychological Evaluation.  Thus, a present disability has been established by the evidence.

Service treatment records reveal exposure to vapor and fumes.  Records dated in January 2005 demonstrate that the Veteran received emergency treatment for altered mental status, diffuse weakness, nausea, and vomiting.  The Veteran was diagnosed with pneumonitis and was hospitalized for 4 days following the incident.  In an Occupation Injury Report dated in June 2005, it was noted that in January 2005, the Veteran was found in his office with an altered level of consciousness.  His office was connected to a hangar and he was exposed to vapor/fumes.  The night of the incident, the weather was below zero, the hanger was closed up, and the generators were running.  As such, an in-service incurrence has been shown.

The remaining question is whether the Veteran's brain injury is related to the in-service incurrence.

In the June 2005 Occupation Injury Report, it was reported that an evaluation of the Veteran's work center was conducted and, based on the information gathered, it could not be foreseen that the chemicals could have accumulated in such a concentration to cause the symptoms for which the Veteran was treated.

The Veteran was provided a VA central nervous system examination in October 2012, at which time multifactorial secondary to polypharmacy was diagnosed.  The examiner noted that per the evidence of record, after the January 2005 incident, the Veteran was able to return to duty and remained on duty until his retirement.  The evidence is without evidence of the Veteran suffering from encephalopathy or any other disabling or debilitating CNS condition or being medically boarded.  The examiner stated that of concern was the amount/combination of medications and cannabis that the Veteran took on a daily basis.  He opined that the combination of medication and cannabis could explain some of the cognitive impairment that the Veteran reported having, although no cognitive dysfunction was detected during the evaluation. 

The Veteran was provided a VA examination for mental disorders in October 2012. The examiner diagnosed cognitive disorder and determined that the Veteran's symptoms were less likely as not caused by miliary service.  He stated that the Veteran's cognitive difficulties were seen as multifactorial in nature.  These included side effects from narcotic analgesics, with a known history of abuse of pain medications, improper or inadequate use of the CPAP machine, factors associated with anxiety and/or depression, chronic marijuana use, and motivational factors, as well as significant discrepancies in the claims file versus the Veteran's self-report of the incident regarding his alleged exposure to toxic fumes.  

A February 2014 private neuropsychological evaluation is also of record.  Mild neurocognitive disorder due to a traumatic brain injury was diagnosed.  In pertinent part, the physician reported that in addition to the observed memory impairments, there was significant evidence in the Veteran's clinical history and self-report of ongoing executive dysfunction and his ability to manage multiple cognitive activities, inhibit prepotent responding, and overall processing speed.  Taken together, the results from testing were consistent with the results from the Veteran's first neuropsychological assessment in late 2012, at which time he was diagnosed with cognitive disorder NOS.  Given the available records supporting the injury and subsequent cognitive difficulties documented in the medial record, to include immediate post-injury cognitive difficulties, there is sufficient evidence to diagnose hypoxic and likely neurotoxic brain injury as a result of jet fuel fume exposure in January 2005. 

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the relationship of the Veteran's brain injury and the in-service exposure to jet fuel.  In this regard, the private physician determined that the Veteran's cognitive difficulties were a result of jet fuel exposure during service.  Comparatively, the VA examiner who provided the mental evaluation determined that Veteran's cognitive difficulties were multifactorial in nature, to include side effects from narcotics, improper CPAP machine use, and substance abuse.  The Board finds these competing opinions to be of equal probative value.  In this situation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for a brain injury due to toxic chemical exposure is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a brain injury due to toxic chemical exposure is granted.  



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


